Citation Nr: 1413344	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  00-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for radial nerve damage of the left upper extremity associated with arthrodesis of the left elbow.

2.  Entitlement to service connection for arthritis of the wrist to include carpometacarpal and pantrapezial arthritis associated with arthrodesis of the left elbow.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, on a direct basis and as secondary to service-connected disability.

5.  Entitlement to an increased rating for left ulnar neuropathy, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for residuals of a fracture of the left tibia, donor site, associated with arthrodesis of the left elbow, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial rating in excess of 20 percent for left knee arthritis to October 3, 2011, and in excess of 30 percent status post left knee arthroplasty since December 1, 2012.  

8.  Entitlement to an initial rating in excess of 10 percent for scars of the left arm.  

9.  Entitlement to an effective date earlier than November 15, 2004, for the grant of service connection for scars of the left arm.

10.  Entitlement to an initial rating in excess of 10 percent for a scar of the left knee.  

11.  Entitlement to an effective date earlier than December 21, 2009, for the grant of service connection for a scar of the left knee.  

12.  Entitlement to special adaptive housing (SAH).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from December 1945 to May 1947, with six months of additional prior active service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1999, September 2005, September 2010, July 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By way of history, in the above noted October 1999 rating decision, the RO denied a rating greater than 20 percent for left ulnar nerve entrapment.  In March 2001, the Board denied the appeal of that claim.  By an order dated in June 2004, the United States Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded the matter for further development and adjudication.  The Board remanded the issue in January 2005, which the RO adjudicated in September 2005 along with other newly raised claims.  

Thereafter, in October 2009, the Board denied some of the Veteran's claims then on appeal and remanded the remaining claims for additional development.  Following completion of the development requested, the claims were returned to the Board.  In October 2011, the Board granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU).  It again remanded the remaining claims then on appeal for additional development.  The development consisted of obtaining identified VA treatment records.  The RO issued supplemental statements of the case (SSOC) in October 2012.  

The Board notes that in the above noted September 2010 rating decision, the RO granted service connection and assigned a 20 percent rating for left knee arthritis effective December 21, 2009.  The RO also denied, inter alia, entitlement to service connection for right knee arthritis.  The Veteran perfected an appeal for both claims in May 2011.  As such, those issues are in appellate status.  Also, the Veteran's claim for special adaptive housing was denied by the RO in September 2011.  The Veteran has since perfected an appeal to this issue.  

Additionally, as is identified in the Veteran's electronic claims folders, a July 2013 rating decision granted a 100 percent disability rating for a left total knee arthroplasty (LKA) effective October 4, 2011.  See 38 C.F.R. §§ 4.30,  4.71a, Diagnostic Code 5055 (2013).  A 30 percent rating has been assigned effective December 1, 2012.  The reduction of the Veteran's 100 percent rating to 30 percent was based on operation of the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, above.  The rating reduction was required under the provisions and was not subject to the provisions of 38 C.F.R. §§ 3.105(e), 3.343 (2013) regarding reductions of compensation evaluations.  The Board has characterized the Veteran's claim on appeal pertaining to his left knee in light of the above.  

The issues on appeal (other than entitlement to an effective date earlier than November 15, 2004, for the grant of service connection for scars of the left arm as well as entitlement to an effective date earlier than December 21, 2009, for the grant of service connection for a scar of the left knee) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  During his active service period, the Veteran suffered a compound fracture of the left elbow requiring surgery.  

2.  In a January 1948 rating decision, the RO granted the Veteran a 50 percent convalescent rating associated with disability of the left elbow effective May 15, 1947, the day following the Veteran's release from active service (May 14, 1947); a 30 percent rating was assigned thereafter effective January 6, 1948.  

3.  In a report of January 1948 VA examination, the examiner commented that there was an seven inch postoperative scar associated with the left elbow surgery.  

4.  During a November 15, 1956 surgical procedure, fusion of the Veteran's left elbow was performed with a bone graft from his left leg; the graft was noted as being slightly distal to the tibial tuberosity.  

5.  In a February 1957 rating decision, the RO granted the Veteran service connection for the bone graft surgical procedure and residuals effective November 15, 1956.  

6.  In a report of December 2009 VA examination, the examiner commented that the Veteran's scars of his left elbow and left knee were associated with a number of surgeries, to include surgery performed in service on the Veteran's left elbow as well as the bone graft surgery in November 1956; a diagnosis of tibial bone graft site with residual scar was reported.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 15, 1947 for the grant of service connection for scars of the left arm (elbow) have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.400 (2013).

2.  The criteria for an effective date of November 15, 1956 for the grant of service connection for a scar of the left knee have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, no discussion of the duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is warranted.  

The effective date law and regulations provide that, unless otherwise specified, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a).  See also 38 C.F.R. § 3.400(b)(2)(i) (the effective date will be the date following separation from active service or date entitlement arose if claim was received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later).  

By way of history, the Veteran suffered a compound fracture of the left elbow during active service and underwent surgery at that time.  In a January 1948 rating decision, the RO granted the Veteran service connection for disability associated with his left elbow effective May 15, 1947, the day following the Veteran's release from active service (May 14, 1947).  In a later report of January 1948 VA examination, the examiner commented that there was a seven inch postoperative scar behind the elbow that ran up and down the left arm.  

Subsequently, on November 15, 1956 a bone graft surgical procedure was performed on the Veteran.  The bone graft was taken from the Veteran's left tibia and used to fuse his left elbow.  In a February 1957 rating decision, the RO granted the Veteran service connection for fracture of the left tibia, donor site surgery, associated with arthrodesis of the left elbow.  The award was made effective November 15, 1956.  In a later report of November 1966 VA examination, the examiner commented that there was a well healed, anterior tibial five inch scar beginning four inches below the lower border of the pelvis.  

Thereafter, in a report of December 2009 VA examination, the Veteran's left knee was examined.  The examiner noted the Veteran's surgical history to include bone graft surgery in 1956 and arthroscopic left knee surgery in 2008.  The examiner's diagnosis was left knee arthritis as well as tibial bone graft site with residual scar.  The examiner additionally identified the Veteran had two scars of the left arm associated with the elbow as well as a "left knee" scar identified as being over the tibial plateau.  The left knee scar was reported as being "4 x 0.5cm."  

In a July 2011 rating decision, the RO granted service connection and assigned separate 10 percent evaluations for scars associated with the left arm (elbow) and a scar associated with the left knee.  With regard to the left elbow scars, the RO assigned an effective date of November 12, 2004.  It was noted that November 12, 2004 was the date the RO received the Veteran's claim for increase for his service-connected disabilities.  Regarding the scar of the left knee, the RO assigned an effective date of December 21, 2009.  It was noted that the effective date was associated with the grant of service connection for arthritis of the left knee.  That award was also effective December 21, 2009.  

The Board finds that the VA examiner's evaluation of the Veteran's left leg/knee scar in December 2009 reasonably describes and/or includes a scar associated with the bone graft surgery performed on November 15, 1956.  Otherwise, the only other left knee surgery having been performed prior to the December 2009 VA examination was left knee arthroscopic surgery in 2008.  

While the scars associated with surgeries of the left arm (elbow) and left knee (bone graft-tibia) were not identified as being service connected in earlier rating decisions, nonetheless they were part and parcel of the awards for service connection for the left elbow and for the left leg bone graft donor site.  As such, the Board finds that entitlement was established for service connection for scars of the left arm (elbow) effective May 15, 1947, the date of the grant of service connection for disability of the left elbow.  Likewise, entitlement was established for service connection for scar of the left knee (left leg donor site-tibia) effective November 15, 1956, the date of the left leg bone graft surgery and the grant of service connection for residuals of a fracture of the left tibia, donor site.  

Otherwise, the Board does not find any earlier effective is warranted for either the grants of service connection for scars of the left arm and/or for a scar of the left knee.  As such an effective date of May 15, 1947 for scars of the left arm as well as an effective date of November 15, 1956 for a scar of the left knee, are warranted.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.

It is important to note that the above awards for earlier effective dates pertain only to the grants of service connection for scars of the left arm and for a scar of the left knee.  Whether a compensable rating for these disabilities is warranted prior to November 12, 2004 (effective date for the 10 percent rating for left arm scars) or December 21, 2009 (effective date for the 10 percent rating for left knee scar) will be initially considered by the RO.  


ORDER

An effective date of May 15, 1947 for the award of service connection for scars of the left arm is granted.

An effective date of November 15, 1956 for the award of service connection for a scar of the left knee is granted.


REMAND

In the previously identified July 2013 rating decision, the RO identified having reviewed VA treatment records dated from January 5, 2011 to July 3, 2013.  The records were associated with the Veteran's treatment at the VA Medical Center (VAMC) in Birmingham, Alabama.  VA treatment records dated to August 17, 2012 are currently available for review in the Veteran's paper and electronic claims folders.  As the additional VA records may provide favorable evidence with respect to the Veteran's claims, a remand is necessary to associate the VA records with the Veteran's claims folders.  Furthermore, the RO should reconsider the Veteran's claims on appeal in light of the records.  

Also, the Veteran's service-connected left knee was last examined in December 2009.  As noted, the Veteran has since undergone a left total knee arthroplasty.  A VA examination would be helpful in assessing the current severity of the Veteran's left knee disability.  The Veteran has also alleged that he suffers from a current right knee disability that is the result of stress placed on the knee secondary to his service-connected disability, to include his left knee.  In light of the Veteran's service-connected disabilities of the left leg/knee, the examiner should also offer a medical opinion regarding any association between the Veteran's service-connected disabilities and any disability of his right knee.  

It would also be helpful to the Board if the Veteran was provided a current peripheral nerves examination to assess the current severity of his ulnar neuropathy which was last assessed in December 2009.   

Finally, the Veteran's left wrist should be further examined and an opinion provided as to whether the degenerative changes associated with the carpometacarpal (CMC) joint would be considered arthritis of the wrist or arthritis of the thumb.  (The Board notes, parenthetically, that CMC arthritis has been described as osteoarthritis of the joint between the thumb metacarpal and the trapezium, a small bone in the wrist.  Pantrapezial arthritis refers to arthritis surrounding the trapezium, affecting its articulation with other wrist bones.)

Of note, in an April 2004 VA X-ray report, the following was reported:

There is considerable degenerative change of the left hand, particularly along the radial aspect of the wrist.  There is joint space narrowing, sclerosis and osteophyte formation involving the thumb metacarpal articulation and the navicular multangular joint.  There is joint space narrowing and sclerosis of the radiocarpal joint as well as the distal radioulnar joint.  

The April 2004 X-ray report's impression was degenerative arthrosis involving the wrist.  A later September 2005 magnetic resonance imaging (MRI) report of the left hand identified diffuse arthrosis involving the wrist and the thumb.  In the report of December 2009 VA examination, the examiner did not find the Veteran's wrist arthritis to be related to service or secondary to the Veteran's service-connected left arm disability.  It appears that the opinion of the December 2009 VA examiner concerning the left wrist also includes pantrapezial arthritis.  However, clarification as to whether CMC arthritis would also be encompassed in wrist arthritis would be helpful in evaluating the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records dated since August 17, 2012.  

2.  Then, schedule the Veteran for VA examinations for his knees, for peripheral nerves, and for his left wrist/hand.  The claims folders and a copy of this remand must be reviewed by the examiners in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)



(CONTINUED ON NEXT PAGE)


(For the convenience of the examiners, please do not remove the colored tabs in the claims folders.)

Knees 

The examiner should elicit a detailed history from the Veteran concerning problems with his knees, to include the bone graft site associated with the left tibia.  

Regarding the service-connected left knee, all pertinent pathology associated with the left knee should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the left knee and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part.)  

Regarding the Veteran's right knee, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed right knee disability had its clinical onset during service or is otherwise related to service, or whether any right knee disability was caused or aggravated (permanently worsened beyond its normal progression) by service-connected disability (i.e., left arm disability or left leg/knee disability).  

With regard to the left leg (bone graft) donor site, the examiner should identified any residuals associated with the disability and whether such residual(s) result in any functional loss from pain, flare-ups, weakness, fatigability, etc.  

The medical basis for any conclusion reached, above, should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Left Arm Neuropathy

The examiner should elicit a detailed history from the Veteran concerning problems associated with his left arm neuropathy.  Associated with clinical findings based on examination, the examiner should also provide answers to the following questions:  

a.  Identify the specific nerve impairment associated with the Veteran's service-connected left arm/elbow disability (e.g., radial, median, ulnar, etc.).  If EMG or NCS studies are required such testing should be undertaken.  

b.  Identify the affects attributable to the nerve impairment (e.g., pain, sensory loss, etc.).  Does the Veteran's neuropathy cause any decrease in grip strength? 

c.  Does any nerve impairment equate to or result in complete paralysis?  

d.  Identify whether the functional loss of the left upper extremity attributable to nerve impairment is best described as mild, moderate, or severe. 

Left Wrist/Hand Arthritis

The examiner should elicit a detailed history from the Veteran concerning problems with his left wrist and hand, in particular, his left thumb.  The examiner's review of the claims folders should include the report of December 2009 VA examination and the medical opinion provided by the examiner at that time regarding the Veteran's left wrist arthritis.  

The examiner should clarify whether CMC arthritis is considered a form of wrist arthritis or otherwise is it best classified as thumb arthritis.  

The examiner should also offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed arthritis of the left wrist (to include pantrapezial arthritis) or arthritis at the CMC joint had its clinical onset during service or is otherwise related to service; or whether such arthritis was caused or aggravated (permanently worsened beyond its normal progression) by service-connected disability (i.e., left elbow disability or left knee disability).  

The medical basis for any conclusion reached, above, should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  The RO must ensure that any opinion report complies with this remand.  If any opinion, or report of examination (to include a disability benefits questionnaire or DBQ), is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Consider the evidence and rate the Veteran's scars of the left arm and the scar of the left knee prior to November 15, 2004 and prior to December 21, 2009, respectively.  (As noted above, the Board has awarded earlier effective dates for the grants of service connection for both disabilities.)   

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, readjudicate the issues on appeal, to include those theories of entitlement based on secondary service connection.  If any of the benefits sought are denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


